Appellate Case: 21-3229     Document: 010110717776      Date Filed: 07/29/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                           July 29, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  WILLIAM KABUTU,

        Plaintiff - Appellant,

  v.                                                          No. 21-3229
                                                 (D.C. No. 2:21-CV-02407-EFM-KGG)
  ROBERT SHORT,                                                (D. Kan.)

        Defendant - Appellee.

  –––––––––––––––––––––––––––––––––––

  WILLIAM KABUTU,

        Plaintiff - Appellant,

  v.                                                          No. 21-3230
                                                 (D.C. No. 2:21-CV-02340-EFM-KGG)
  ROBERT CHISHOLM,                                             (D. Kan.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, HOLMES, and McHUGH, Circuit Judges.
                   _________________________________


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 these appeals. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are
 therefore ordered submitted without oral argument. This order and judgment is not
 binding precedent, except under the doctrines of law of the case, res judicata, and
 collateral estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-3229    Document: 010110717776        Date Filed: 07/29/2022      Page: 2



       William Kabutu, proceeding pro se, appeals the district court’s dismissal of

 two civil rights actions he filed. Because the actions arise from the same set of

 operative facts, we have combined the appeals for disposition only. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm in each appeal. We also deny all of

 Mr. Kabutu’s pending motions.

                                     I. Background

       Mr. Kabutu’s two-year-old son drowned in the swimming pool of the mobile

 home park where Mr. Kabutu lived. While awaiting trial in Kansas state court on

 murder charges related to the drowning, Mr. Kabutu filed two actions under

 42 U.S.C. § 1983 in Kansas federal district court. In the case underlying appeal no.

 21-3229, he named as defendant the lead prosecutor in his state criminal prosecution,

 Robert Short. Mr. Kabutu alleged that the prosecution of his criminal case was

 occurring in bad faith and amounted to an abuse of process because of an unlawful

 seizure, search, and retention of his cell phone and the deletion of allegedly

 exculpatory Google Maps data from the phone regarding his location at the time his

 son died. The district court granted Mr. Short’s motion to dismiss based on the

 Younger abstention doctrine, see Younger v. Harris, 401 U.S. 37 (1971). In the case

 underlying appeal no. 21-3230, Mr. Kabutu sued a police detective, Robert Chisholm,

 in his individual capacity. Detective Chisholm participated in the criminal

 investigation which led to Mr. Kabutu’s arrest and prosecution. Mr. Kabutu alleged

 that Detective Chisholm’s seizure and retention of his cell phone violated his Fourth,

 Fifth, and Fourteenth Amendment rights. The district court dismissed that action

                                            2
Appellate Case: 21-3229      Document: 010110717776          Date Filed: 07/29/2022        Page: 3



 based on qualified immunity. Mr. Kabutu appeals both dismissals and a magistrate

 judge’s ruling in no. 21-3229 staying discovery and denying his motion to compel

 discovery.

                                  II. Appeal No. 21-32291

 A.     Younger dismissal

        Younger abstention applies if

        (1) there is an ongoing state criminal, civil, or administrative proceeding,
        (2) the state court provides an adequate forum to hear the claims raised in
        the federal complaint, and (3) the state proceedings involve important state
        interests, matters which traditionally look to state law for their resolution or
        implicate separately articulated state policies.
 Crown Point I, LLC v. Intermountain Rural Elec. Ass’n, 319 F.3d 1211, 1215 (10th Cir.

 2003) (internal quotation marks omitted). “Once these three conditions are met,

 Younger abstention is non-discretionary and, absent extraordinary circumstances, a

 district court is required to abstain.” Id.

        The district court concluded that all three conditions were met and no

 extraordinary circumstances existed. It therefore applied Younger abstention and

 dismissed the action. On appeal, Mr. Kabutu contests only the second and third

 conditions. Our review is de novo. See Phelps v. Hamilton, 122 F.3d 885, 889

 (10th Cir. 1997).




        1
         Because Mr. Kabutu represents himself, we construe his filings liberally, but
 we may not act as his advocate. See Yang v. Archuleta, 525 F.3d 925, 927 n.1
 (10th Cir. 2008).
                                               3
Appellate Case: 21-3229      Document: 010110717776        Date Filed: 07/29/2022     Page: 4



        As to the second condition, Mr. Kabutu argues that the Kansas state court is

 not an adequate forum to litigate his constitutional claims because he has not had any

 success there with respect to his cell phone. We disagree. As a general matter,

 Kansas state courts provide an adequate forum for the resolution of constitutional

 claims incident to a state criminal prosecution absent a clear state bar to the assertion

 of such claims. See Kugler v. Helfant, 421 U.S. 117, 124 (1975) (“[O]rdinarily a

 pending state prosecution provides the accused a fair and sufficient opportunity for

 vindication of federal constitutional rights.”); Crown Point I, 319 F.3d at 1215

 (“Typically, a plaintiff has an adequate opportunity to raise federal claims in state

 court unless state law clearly bars the interposition of the federal . . . constitutional

 claims.” (brackets and internal quotation marks omitted)). Mr. Kabutu has not

 demonstrated that such a bar exists. In his complaint, he alleged only that various

 attorneys who represented him during pretrial proceedings in his criminal case did

 not do enough to procure the return of his cell phone, and that despite docketing a

 hearing on a pro se motion he filed seeking the return of his phone, the state trial

 court did not hear that motion as scheduled. These allegations fail to show that the

 state court is an inadequate forum for resolution of his constitutional claims

 regarding his cell phone.

        Concerning the third condition, Mr. Kabutu argues that although Kansas has an

 interest in a fair and just criminal justice system, his criminal proceedings have not

 been fair because (1) he has been on house arrest for eighteen months, (2) he worries

 about his bond conditions because he has lost his job, and (3) he could not get any

                                              4
Appellate Case: 21-3229    Document: 010110717776          Date Filed: 07/29/2022       Page: 5



 relief from the state court through his attorneys in the criminal proceeding. The first

 two points are irrelevant to the fairness of the criminal proceeding as related to his

 cell phone. And the third point does not undermine Kansas’s strong interest in the

 administration of its criminal justice system. See, e.g., Kelly v. Robinson, 479 U.S.

 36, 49 (1986) (“[T]he States’ interest in administering their criminal justice systems

 free from federal interference is one of the most powerful of the considerations that

 should influence a court considering equitable types of relief.”).

       The district court further concluded that despite Mr. Kabutu’s allegations of

 bad faith, Younger abstention was appropriate because the bad-faith allegations were

 “conclusory and unsupported.” R. at 77; see Phelps, 122 F.3d at 889 (“[I]t is the

 plaintiff’s heavy burden to overcome the bar of Younger abstention by setting forth

 more than mere allegations of bad faith or harassment.” (internal quotation marks

 omitted)). The district court considered three factors relevant to whether a state

 prosecution allegedly “commenced in bad faith or to harass” can overcome

 Younger abstention:

       (1) whether it was frivolous or undertaken with no reasonably objective
       hope of success; (2) whether it was motivated by the defendant’s suspect
       class or in retaliation for the defendant’s exercise of constitutional rights;
       and (3) whether it was conducted in such a way as to constitute harassment
       and an abuse of prosecutorial discretion, typically through the unjustified
       and oppressive use of multiple prosecutions.
 Phelps, 122 F.3d at 889. Mr. Kabutu does not expressly argue bad faith on appeal as

 a means of overcoming abstention under Younger, but we agree with the district

 court’s conclusion that there is no indication that any of these factors are present.


                                             5
Appellate Case: 21-3229     Document: 010110717776         Date Filed: 07/29/2022     Page: 6



        We also reject Mr. Kabutu’s argument that he should not have to wait until he

 completes appellate and post-conviction remedies before securing the relief he

 believes he is entitled to. See Winn v. Cook, 945 F.3d 1253, 1259 (10th Cir. 2019)

 (“[W]e have consistently refused to find an exception to Younger when the injury

 could ultimately be corrected through the pending state proceeding or on appeal.”).

 B.     Discovery issues

        Mr. Short filed a motion to stay discovery based on his motion to dismiss

 under Younger. Mr. Kabutu filed a motion to compel discovery. The magistrate

 judge granted the motion to stay because the case would be resolved if the district

 court granted the motion to dismiss and fact discovery would not affect that

 resolution because Younger presents a legal issue. The magistrate judge denied the

 motion to compel because discovery had not commenced, so there was nothing to

 compel, and Mr. Kabutu had not complied with the meet-and-confer requirements of

 Fed. R. Civ. P. 37(a)(1) and the corresponding local court rule.

        Mr. Short suggests this court lacks jurisdiction to consider Mr. Kabutu’s

 appellate arguments concerning the magistrate judge’s discovery ruling because he

 failed to file any objections to that ruling with the district court, as required under

 Fed. R. Civ. P. 72(a). We disagree. Rule 72(a) sets a 14-day deadline for filing

 objections to non-dispositive orders and provides that “[a] party may not assign as

 error a defect in the order not timely objected to.” However, the failure to file timely

 objections to a magistrate judge’s non-dispositive rulings does not deprive this court

 of jurisdiction over an appellate challenge to the rulings but only serves as a

                                              6
Appellate Case: 21-3229    Document: 010110717776        Date Filed: 07/29/2022     Page: 7



 non-jurisdictional waiver subject to our firm waiver rule. Sinclair Wyo. Refin. Co. v.

 A & B Builders, Ltd., 989 F.3d 747, 781–83 (10th Cir. 2021). Under the firm waiver

 rule, “a party who fails to make a timely objection to the magistrate judge’s [ruling]

 waives appellate review of both factual and legal questions,” subject to limited

 exceptions. Morales-Fernandez v. INS, 418 F.3d 1116, 1119 (10th Cir. 2005).

        Construing Mr. Short’s argument as invoking the firm waiver rule, we agree

 that Mr. Kabutu failed to make a timely objection. Eight days after the magistrate

 judge’s ruling, Mr. Kabutu filed a motion for reconsideration, which the magistrate

 judge promptly denied, see R. at 3 (ECF No. 20) (text-only docket entry). Even

 liberally construed, we are unable to read the motion for reconsideration as an

 objection to the magistrate judge’s ruling, and Mr. Kabutu does not argue that he

 intended it to be an objection. Nor does he argue that an exception to the firm waiver

 rule applies. We therefore enforce the waiver and decline to review the discovery

 ruling.2

                               III. Appeal No. 21-3230

        “Individual defendants named in a § 1983 action may raise a defense of

 qualified immunity, which shields public officials from damages actions unless their

 conduct was unreasonable in light of clearly established law.” Est. of Booker v.



        2
          Even if we overlooked the waiver, we would conclude that the magistrate
 judge did not abuse his discretion in staying discovery and denying Mr. Kabutu’s
 motion to compel. See Diaz v. Paul J. Kennedy L. Firm, 289 F.3d 671, 674 (10th Cir.
 2002) (“A district court’s discovery rulings are reviewed for an abuse of
 discretion.”).
                                            7
Appellate Case: 21-3229     Document: 010110717776         Date Filed: 07/29/2022        Page: 8



 Gomez, 745 F.3d 405, 411 (10th Cir. 2014) (alteration, citation, and internal

 quotation marks omitted). “[W]hen a defendant asserts qualified immunity, the

 plaintiff carries a two-part burden to show: (1) that the defendant’s actions violated a

 federal constitutional or statutory right, and, if so, (2) that the right was clearly

 established at the time of the defendant’s unlawful conduct.” Id. (internal quotation

 marks omitted). “To determine whether the right was clearly established, we ask

 whether the contours of a right are sufficiently clear that every reasonable official

 would have understood that what he is doing violates that right.” Id. (internal

 quotation marks omitted). “[I]n order for the law to be clearly established, there

 must be a Supreme Court or Tenth Circuit decision on point, or the clearly

 established weight of authority from other courts must have found the law to be as

 the plaintiff maintains.” Id. (internal quotation marks omitted).

        In this case, Mr. Kabutu alleged that when officers responded to the scene of

 the drowning, he accessed his cell phone several times to provide the names and

 telephone numbers for contacts requested by law enforcement. However, Detective

 Chisholm said in addition to looking for contact information, Mr. Kabutu might have

 spoken with someone, and another officer observed Mr. Kabutu watching a video

 about gun cleaning and assembly. Detective Chisholm then seized the phone and

 asked Mr. Kabutu for the password. Mr. Kabutu refused to provide the password and

 said he would not turn over the phone without a warrant. Detective Chisholm

 apparently turned the phone over to the other officer, who took Mr. Kabutu to the



                                              8
Appellate Case: 21-3229    Document: 010110717776        Date Filed: 07/29/2022    Page: 9



 hospital for a blood draw. Meanwhile, Detective Chisholm obtained a warrant, went

 to the hospital, and seized the phone.3

       The district court granted Detective Chisholm’s motion to dismiss on the

 ground of qualified immunity because (1) he obtained Mr. Kabutu’s cell phone after

 acquiring a search warrant; (2) Mr. Kabutu supplied no controlling precedent

 indicating that it was unreasonable for an officer in Detective Chisholm’s position to

 rely on an unsigned warrant to seize Mr. Kabutu’s phone; and (3) nothing in the

 complaint showed that Detective Chisholm could have accessed information on the

 phone.

       Our review is de novo. See Thompson v. Ragland, 23 F.4th 1252, 1255

 (10th Cir. 2022). Before we begin our analysis, we note that in his complaint,

 Mr. Kabutu named Detective Chisholm in his individual capacity only, but in the

 complaint’s opening paragraph and prayer for relief, he asked only for declaratory

 and injunctive relief. The complaint, therefore, is ambiguous as to whether

 Mr. Kabutu sought damages against Detective Chisholm in his individual capacity or

 equitable relief against Detective Chisholm in his official capacity. The district court


       3
          Based on paragraph 48 of the complaint, the district court interpreted
 Mr. Kabutu’s allegations to mean that the other officer seized the phone at the scene.
 But paragraph 10 of the complaint suggests that Detective Chisholm was the seizing
 officer. Read in the light most favorable to Mr. Kabutu, we construe these
 allegations to mean Detective Chisholm initially seized the phone but gave it to the
 other officer until Detective Chisholm could obtain a warrant. See Albers v. Bd. of
 Cnty. Comm’rs, 771 F.3d 697, 700 (10th Cir. 2014) (in considering a motion to
 dismiss, a court “must accept all the well-pleaded allegations of the complaint as true
 and must construe them in the light most favorable to the plaintiff” (internal
 quotation marks omitted)).
                                            9
Appellate Case: 21-3229     Document: 010110717776         Date Filed: 07/29/2022    Page: 10



  apparently treated the complaint as seeking damages because Detective Chisholm

  was named only in his individual capacity, see Brown v. Montoya, 662 F.3d 1152,

  1161 n.5 (10th Cir. 2011) (“Section 1983 plaintiffs may sue individual-capacity

  defendants only for money damages and official-capacity defendants only for

  injunctive relief.”), and qualified immunity is a defense against claims seeking

  monetary relief but not equitable relief, see Brown v. Buhman, 822 F.3d 1151, 1161

  n.8 (10th Cir. 2016) (“Neither the absolute nor qualified immunities extend to suits

  for injunctive or declaratory relief under § 1983.” (internal quotation marks

  omitted)). Mr. Kabutu has not contested the district court’s characterization.

  Therefore, for purposes of analyzing the district court’s ruling, we will treat the

  claims as seeking damages.

         Mr. Kabutu argues that the search warrant was invalid because it lacked the

  date and time of issuance and the signature of the issuing judge. He further maintains

  that Detective Chisholm deleted information that established his whereabouts at the

  time of the crime and posits that a reasonable person would have known that deleting

  exculpatory evidence violated his constitutional rights. These arguments are

  insufficient to show error in the district court’s ruling.

         In support of his arguments, Mr. Kabutu cites cases involving the general

  requirement of a valid search warrant supported by probable cause. But he does not

  acknowledge or contest the district court’s observation that in United States v. Cruz,

  774 F.3d 1278, 1285 (10th Cir. 2014), this court held that the Fourth Amendment

  does not require an issuing judge’s signature on a search warrant. And he provides

                                              10
Appellate Case: 21-3229     Document: 010110717776        Date Filed: 07/29/2022        Page: 11



  no authority for his argument that the warrant was constitutionally invalid because it

  lacked a date and time. Nor has he challenged the district court’s determination that

  there was adequate probable cause for seizure of the phone based on officers’

  observations of him using the phone at the scene or that the complaint failed to

  adequately demonstrate that Detective Chisholm did or could have accessed the data,

  as would be necessary to show a constitutional violation based on deleting allegedly

  exculpatory data.

        Moreover, even if there was a constitutional violation regarding the seizure of

  the phone, Mr. Kabutu cites no authority clearly establishing it would have been

  apparent to Detective Chisholm that, despite any constitutional infirmities in the

  initial warrantless seizure, he violated Mr. Kabutu’s constitutional rights by relying

  on the later-issued warrant even though it lacked a date, a time, or the issuing judge’s

  signature. “[C]learly established law must be particularized to the facts of the case.”

  White v. Pauly, 580 U.S. 73, 137 S. Ct. 548, 552 (2017) (internal quotation marks

  omitted). “Of course, general statements of the law are not inherently incapable of

  giving fair and clear warning to officers, but in the light of pre-existing law the

  unlawfulness must be apparent[.]” Id. (citation and internal quotation marks

  omitted). Mr. Kabutu’s reliance on general legal principles regarding search

  warrants or the principle that “qualified immunity [will] be defeated if an official

  knew or reasonably should have known that the action he took within his sphere of

  official responsibility would violate the [plaintiff’s] constitutional rights,” Harlow v.



                                             11
Appellate Case: 21-3229    Document: 010110717776        Date Filed: 07/29/2022    Page: 12



  Fitzgerald, 457 U.S. 800, 815 (1982) (internal quotation marks omitted), is

  insufficient to meet his burden.

                                     IV. Pending Motions

  A.    Motion to supplement record in appeal no. 21-3230

        In appeal no. 21-3230, Mr. Kabutu has filed a Motion For Leave To

  Supplement The Record And To Allow Initial Brief’s [sic] Exhibits. He seeks to add

  to the record on appeal (1) transcripts from his state criminal proceeding and

  (2) exhibits to his opening brief. Mr. Kabutu claims the transcripts would show that

  the state proceedings have been unfair and the exhibits would show that Detective

  Chisholm took Mr. Kabutu’s cell phone home with him. As a general matter, we

  “will not consider material outside the record before the district court.” United States

  v. Kennedy, 225 F.3d 1187, 1191 (10th Cir. 2000). This court is authorized to

  supplement the record on appeal but only when “anything material to either party is

  omitted from or misstated in the record by error or accident.” Fed. R. App.

  P. 10(e)(2)(C). Mr. Kabutu’s motion does not meet this standard because none of the

  materials he seeks to add to the record were before the district court. Instead, he

  seeks to build a new record, which Rule 10(e) does not permit. See Kennedy,

  225 F.3d at 1191. Accordingly, we deny his motion.

  B.    Motions related to tolling limitations period

        In each appeal, Mr. Kabutu has filed two substantially identical motions: (1) a

  Motion For Leave To File Motion Seeking Order To Toll Time and (2) a Motion

  Seeking Order To Toll Time. In these motions, he invokes equitable tolling and the

                                             12
Appellate Case: 21-3229     Document: 010110717776        Date Filed: 07/29/2022     Page: 13



  continuing-violations doctrine to request orders from this court that the § 1983

  limitations period for claims related to the deletion of data from his cell phone should

  stop on the date he informed his attorneys about the deletion (October 27, 2020) and

  not begin again until his phone is returned to him. We construe these requests as

  seeking opinions from this court that the limitations period on a § 1983 action he

  might file in the future regarding alleged tampering with his cell phone is tolled until

  the police return the phone to him. We deny all four motions because we have

  “neither the power to render advisory opinions nor to decide questions that cannot

  affect the rights of litigants in the case before [us].” Preiser v. Newkirk, 422 U.S.

  395, 401 (1975) (internal quotation marks omitted).

  C.    Motions related to limited remand

        In each appeal, Mr. Kabutu has filed two substantially identical motions: (1) a

  Motion For Leave To File Motion Seeking Urgent Limited Remand To The District

  Court and (2) a Motion Seeking Urgent Limited Remand To The District Court. In

  these motions, he asks us to remand both cases to the district court for an evidentiary

  hearing because at a recent hearing in his state criminal proceeding, a State forensics

  expert testified that Google Maps data was deleted from Mr. Kabutu’s cell phone

  sometime after he remotely accessed his Google account. Mr. Kabutu provides no

  legal authority for such a remand, nor are we aware of any. Consequently, we deny

  these four motions.




                                             13
Appellate Case: 21-3229   Document: 010110717776      Date Filed: 07/29/2022      Page: 14



                                    V. Conclusion

        We affirm the district court’s judgments in each appeal. We deny all of

  Mr. Kabutu’s pending motions.


                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                          14